Case 13-37921        Doc 59     Filed 04/30/19     Entered 04/30/19 12:56:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-37921
         Paul A McDonald
         Kelli A McDonald
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/26/2013.

         2) The plan was confirmed on 11/22/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/01/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/13/2015.

         5) The case was completed on 02/26/2019.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $11,550.00.

         10) Amount of unsecured claims discharged without payment: $138,162.42.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-37921      Doc 59       Filed 04/30/19    Entered 04/30/19 12:56:45                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $39,180.00
        Less amount refunded to debtor                            $5.00

 NET RECEIPTS:                                                                                  $39,175.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,002.46
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,002.46

 Attorney fees paid and disclosed by debtor:               $1,000.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACURA FINANCIAL SERVICES       Secured        1,252.40         848.40           848.40        848.40        0.00
 ACURA FINANCIAL SERVICES       Secured             0.00          0.00             0.00           0.00       0.00
 ALTAIR OH XIII LLC             Unsecured            NA     12,788.45        12,788.45       1,511.07        0.00
 ALTAIR OH XIII LLC             Unsecured     16,406.48     16,684.64        16,684.64       1,971.44        0.00
 GREEN TREE                     Secured        2,844.46           0.00             0.00           0.00       0.00
 GREEN TREE                     Secured             0.00          0.00             0.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority       4,928.00       4,569.00         4,569.00      4,569.00        0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA         556.90           556.90          65.80       0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA         415.64           415.64          49.11       0.00
 INTERNAL REVENUE SERVICE       Priority      13,298.00     12,787.38        12,787.38      12,787.38        0.00
 KENDALL COUNTY TREASURER       Secured        3,456.00       3,456.00         3,456.00      3,456.00      82.08
 LVNV FUNDING                   Unsecured     14,020.30     14,216.58        14,216.58       1,679.81        0.00
 MERIDIAN MEDICAL ASSOC         Unsecured         588.77      1,199.77         1,199.77        141.76        0.00
 PORTFOLIO RECOVERY ASSOC       Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA       9,951.66         9,951.66      1,175.88        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA       3,054.89         3,054.89        360.96        0.00
 REAL TIME RESOLUTIONS          Unsecured     44,604.00     46,326.29        46,326.29       5,473.85        0.00
 OAKBROOK ALLERGISTS            Unsecured         303.72           NA               NA            0.00       0.00
 PREMIER DERMATOLOGY            Unsecured         397.00           NA               NA            0.00       0.00
 UPROMISE                       Unsecured     12,520.19            NA               NA            0.00       0.00
 CASTLE ORTHOPAEDICS & SPORTS   Unsecured         158.00           NA               NA            0.00       0.00
 EDWARD HEALTH VENTURES         Unsecured         244.00           NA               NA            0.00       0.00
 EDWARD AND LINDEN OAKS         Unsecured      1,148.27            NA               NA            0.00       0.00
 FOX VALLEY INSTITUTE           Unsecured         128.10           NA               NA            0.00       0.00
 FIA CARD SERVICES              Unsecured     30,498.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-37921        Doc 59      Filed 04/30/19     Entered 04/30/19 12:56:45             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                              $848.40            $848.40              $0.00
       All Other Secured                                  $3,456.00          $3,456.00             $82.08
 TOTAL SECURED:                                           $4,304.40          $4,304.40             $82.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $17,356.38         $17,356.38              $0.00
 TOTAL PRIORITY:                                         $17,356.38         $17,356.38              $0.00

 GENERAL UNSECURED PAYMENTS:                            $105,194.82         $12,429.68              $0.00


 Disbursements:

         Expenses of Administration                             $5,002.46
         Disbursements to Creditors                            $34,172.54

 TOTAL DISBURSEMENTS :                                                                     $39,175.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
